Black, J.
The “errors relied upon for a reversal” in the brief of the appellants all pertain to what is designated in the brief as the twenty-sixth assignment of error, which *414is that “the court erred iu overruling the motion of the appellants for a new trial.”
This assignment is made by a large number of persons and corporations jointly, as appellants. The motion for a new trial was made by a portion only of the appellants, and it appears from the record that those who made the motion excepted “separately” to the action of the court thereon. Not only did those appellants affected by the ruling not except to it jointly, but also some of the appellants jointly assigning the ruling as error did not take any exception thereto.
Judgment affirmed.